Citation Nr: 9911700	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-07 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had more than 
20 years of active service at the time of his retirement in 
October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the cause 
of the veteran's death.  



FINDINGS OF FACT

1.  The veteran died on July [redacted], 1995, at the age of 
71.  The immediate cause of death was chronic obstructive 
lung disease of 8-years duration.  An autopsy was 
not performed.  

2.  At the time of death, service connection was in effect 
only for an appendectomy scar, evaluated as noncompensable.  

3.  There is no competent evidence of a nexus between the 
fatal chronic obstructive pulmonary disease and service. 

4.  There is no competent medical evidence of a nexus between 
tobacco dependence and service. 



CONCLUSIONS OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability may be service connected if it results from an 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the foregoing, service connection may be 
granted for disease which was diagnosed after discharge from 
military service when all of the evidence establishes that 
such disease was incurred in service.  38 U.S.C.A. 
§ 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).  

The death of a veteran will be considered as having been due 
to his service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 U.S.C.A. § 3.312(a).  The service-connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must make the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Latham v. Brown, 7 Vet. App. 359 (1995).  

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions.  Even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).


Well-grounded claim.

The threshold question to be answered in this case is whether 
the appellant has submitted evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology. See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first Caluza requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die). However, 
the last two requirements must be supported by evidence of 
record. Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).


Specific Guidelines: Tobacco Dependence

In VAOPGCPREC 2-93 (O.G.C. Prec. 2-93), the VA General 
Counsel held that determination of whether nicotine 
dependence may be considered a disease for compensation 
purposes is essentially an adjudicative matter to be resolved 
by adjudicative personnel based on accepted medical 
principles.  That opinion also noted in passing that, if 
nicotine dependence was considered a disease for compensation 
purposes, such dependence began in service, and resulting 
tobacco use led to disability, the issue would become whether 
secondary service connection could be established for that 
disability pursuant to 38 C.F.R. § 3.310(a).

The threshold question which must be answered with regard to 
claims for secondary service connection of tobacco-related 
disability or death is whether nicotine dependence may be 
considered a disease within the meaning of veterans' benefit 
laws.  See VAOPGCPREC 2-93, paras. 2-4.  In a May 5, 1997, 
memorandum, the Under Secretary for Health, relying upon the 
criteria set forth in VAOPGCPREC 67-90, stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes. 

In VAOPGCPREC 19-97 (1997), VA's General Counsel held that, 
assuming the correctness of the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease for compensation purposes, secondary service 
connection may be established for nicotine dependence, under 
the terms of 38 C.F.R. § 3.310(a), only if the nicotine 
dependence and resulting tobacco use may be considered the 
proximate cause of the disability or death which is the basis 
of the claim.

A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis of 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon 1.) whether nicotine dependence may 
be considered a disease for purposes of the laws governing 
veterans' benefits, 2.) whether the veteran acquired a 
dependence on nicotine in service, and 3.) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.

The American Psychiatric Association: Diagnostic and 
Statistical Manual, 4th ed., lists the criteria for 
diagnosing substance dependence, as specifically applicable 
to nicotine dependence.  Under those criteria, nicotine 
dependence may be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress as manifested by three or more of the following 
criteria occurring at any time in the same 12-month period: 

(1)  Tolerance, as defined by either of 
the following: 

(a)  A need for markedly increased 
amounts of the substance to achieve 
intoxication or desired effect.

(b)  Markedly diminished effect with 
continued use of the same amount of the 
substance.

(2) Withdrawal, as manifested by four or 
more of the following within twenty-four 
hours of abrupt cessation of daily 
nicotine or reduction in the amount of 
nicotine used:

(a)  dysphoric or depressed mood;

(b)  insomnia;

(c) irritability, frustration, or anger;

(d) anxiety;

(e) difficulty concentrating;

(f) restlessness;

(g) decreased heart rate; or

(h) increased appetite or weight gain;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4)  There is a persistent desire or 
unsuccessful efforts to cut down or 
control nicotine use.

(5)  A great deal of time is spent in 
activities necessary to obtain the 
substance, (e.g., visiting multiple 
doctors or driving long distances), use 
the substance (e.g., chain smoking), or 
recover from its effects.

(6)  Important social, or occupational, 
or recreational activities are given up 
or reduced because of substance use.  

(7)  The substance use is continued 
despite knowledge of having a persistent 
or recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by the substance.  

On July 24, 1997, the Acting Undersecretary of VA for 
Benefits (USB), issued USB Letter 20-97-14 with further 
guidelines for adjudication of claims of entitlement to 
service connection based on tobacco use or nicotine 
dependence.  

The July 1997 letter reiterated significant portions of 
VAOPGCPREC 19-97, General Counsel opinion, and also noted 
claims based on use of tobacco products could be considered 
on a direct, presumptive or secondary basis.  In any event, 
each claim must clearly be subject to the usual underlying 
criteria for well-grounded claims.


Factual Background

During the veteran's life, service connection was established 
for no disease or disability other than an appendectomy scar, 
evaluated as noncompensable since November 1964.

The veteran's service medical records are without reference 
to COPD or nicotine dependence during service.  Records 
pertaining to hospitalization of the veteran in September 
1943 for unrelated problems include a notation that he smoked 
20 cigarettes daily.  He was seen on an outpatient basis on 
one occasion in September 1951 for chronic gastritis and a 
comment was made "no smoke!"  In his report of medical 
history made at the time of retirement examination in 
July 1964, the veteran expressed no pertinent complaint and 
clinical evaluation was entirely normal.  

The veteran was seen at a service department facility in 
December 1967 while taking a physical examination.  It was 
noted he had symptoms of duodenal ulcer.  Examination 
findings included a normal chest.

Of record is a report of a chest X-ray study done in 
March 1978 at which time notation was made that the veteran 
was experiencing weight loss and chronic cough.  Notation was 
also made that the veteran was smoking 60 packs of cigarettes 
a year.  The study showed the lung fields appeared to be 
clear.  There was increase in the anteroposterior dimension 
of the chest with increase in the retrosternal clear space.  
The veteran was seen with kyphosis and degenerative changes 
of the spine.  The impression was early changes of chronic 
obstructive pulmonary disease.

In a November 1994 communication, Freddie M. Morales, M.D., 
wrote that the veteran:
Has been under my care for Chronic 
Obstructive Pulmonary Disease since the 
early par of 1989.  [The veteran's] 
condition was not acute, but one that 
developed over a long period of time.  It 
is possible that this condition was 
present while [the veteran] was on active 
duty with the Army. 

Outpatient records of treatment by Dr. Morales include the 
report of a visit in December 1994 at which time the veteran 
reported that his respiratory problems started many years 
ago.  He reportedly recalled having had some dyspnea while in 
service.  Current assessment was severe, chronic obstructive 
pulmonary disease with definite, significant limitation of 
ambulation.

The veteran was also hospitalized at a private hospital by 
Dr. Morales from June to July 1995 with an initial impression 
of exacerbation of chronic obstructive pulmonary disease.  
The veteran did not respond to therapy and died while an 
inpatient.  The final diagnoses included chronic obstructive 
pulmonary disease of severe category.

The death certificate, completed by Dr. Morales, listed 
chronic obstructive lung disease as the immediate cause of 
death.  The approximate time between onset and death was 
listed as 8 years.  There was no other significant condition 
listed as contributing to death without resulting in the 
underlying cause.  An autopsy was not performed.  It was 
indicated that smoking was a factor in the veteran's death.



Analysis

It is undisputed that the cause of the veteran's death was 
chronic obstructive pulmonary disease.  There is no evidence 
of record showing that any other condition contributed 
substantially or materially to cause death.  The veteran was 
not service connected for chronic obstructive pulmonary 
disease or any disability other than an appendectomy scar at 
the time of his death.  

The only competent evidence linking the cause of the 
veteran's death to service connsists of Dr. Morales opinion 
that it was "possible" that the veteran's chronic obstructive 
pulmonary disease was present while he was on active duty.  
The Court has previously held that statements from doctors 
which are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement to well ground a claim. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a nexus. Cf. Watai v. 
Brown, 9 Vet. App. 441, 444 (1996) (holding that a claim was 
well grounded were a physician opined that disability 
documented during service "might very well" have lead to 
post service disease).

An etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997) 
(applying the Tirpak and Watai analysis to a determination as 
to whether evidence was new and material).  In Bostain v. 
West, 11 Vet. App. 124, 127 (1998) the Court held that a 
doctor's opinion that a service related condition "may" 
have contributed to death, was too speculative to constitute 
material evidence.  See also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (holding that a medical opinion expressed in terms 
of "may" or "may not" was too speculative to establish a 
plausible claim).  

While Dr. Morales wrote in his November 1994 letter that it 
was "possible" that chronic obstructive pulmonary disease 
was present in service; he obviously did not think that such 
a history was likely.  He found only an eight-year history of 
chronic obstructive pulmonary disease when he completed the 
veteran's death certificate in July 1995.  Dr. Morale's 
opinion, falls into the category of being too speculative to 
constitute competent evidence of a nexus between the fatal 
disease and service.  


Nicotine Dependence

The VA General Counsel has not specifically held that 
nicotine dependence is a disease or disability for purposes 
of VA compensation.  The courts have not yet spoken on this 
question, and there is no statutory or regulatory provision 
which binds the Board to accept memorandums from the Under 
Secretary for Health or letters from USB.  However, for 
purposes of this decision, the Board will assume that 
nicotine dependence is a disease for VA purposes.  Therefore, 
the first element for a successful claim based on nicotine 
dependence has been met.  VAOPGCPREC 19-97.

Reading the record in a liberal manner there is also 
competent evidence that the veteran's death was linked to 
nicotine dependence.  The death certificate shows that 
smoking contributed to the fatal chronic obstructive 
pulmonary disease.  The Board notes, however, that there was 
no diagnosis of nicotine dependence.

There is no competent evidence, however, that the veteran 
developed nicotine dependence in service, or that the smoking 
that contributed to the veteran's death was in any way 
related to service.  These are questions of causation and 
diagnosis.  As such, a lay person, including the appellant, 
would not be competent to diagnose nicotine dependence in 
service, or to say that nicotine dependence after service was 
etiologically related to service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In the absence of competent evidence 
linking nicotine dependence to service, or indeed, of any 
diagnosis of nicotine dependence, the Board must conclude 
that the claim for service connection for the cause of death 
on the basis of nicotine dependence is not well grounded.

There is no other competent evidence of a nexus between the 
condition that caused the veteran's death and service.  
Therefore the claim is not well grounded.  Because the claim 
for service connection for the cause of the veteran's death 
is not well grounded, the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

